Order entered January 23, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01136-CR
                                      No. 05-19-01161-CR

                        MARGARITO MARTIN GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F18-71156-N & F18-71157-N

                                            ORDER
        The reporter’s record was due December 20, 2019. When it was not filed, we notified
court reporter Velma Loza that it was overdue and directed her to file it within thirty days. In
response, Ms. Loza notified the Court that the court reporter is Karren Jones.
        We ORDER Karren Jones to file the reporter’s record on or before February 21, 2020.
        We DIRECT the Clerk to send copies of this order to the Honorable Hector Garza,
Presiding Judge, 195th Judicial District Court; to Velma Loza, official court reporter, 195th
Judicial District Court; to Karren Jones, court reporter, Auxiliary Court No.1; and to counsel for
all parties.




                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE